02-12-282-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00282-CV
 
 



Tamie Miller


 


APPELLANT




 
V.
 




Parks at Sycamore School Apartments


 


APPELLEE



 
 
------------
 
FROM County
Court at Law No. 1 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On February
2, 2013, we notified appellant that her brief had not been filed as required by
Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not received any response.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ. 

 
DELIVERED: 
March 7, 2013




[1]See Tex. R. App. P. 47.4.